Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 12, 2015

                                     No. 04-15-00027-CR

                                      Linda RAMIREZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR9653
                       Honorable Lori I. Valenzuela, Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

        Appellant Linda Ramirez’s motion for en banc reconsideration, filed on September 21,
2015, is DENIED.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2015.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court